                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TECHNICAL LED INTELLECTUAL
                                   7     PROPERTY, LLC,                                    Case No. 19-cv-00393-JCS

                                   8                    Plaintiff.
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.
                                                                                           Re: Dkt. No. 11
                                  10     BVGA MIPOW (USA) CO., LTD,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on April 26, 2019,

                                  14   before this Court in the above-entitled case. Plaintiff was not present. Defendant was not present.

                                  15

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on May 31, 2019, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                  18   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  19   Plaintiff’s failure to appear at the case management conference on April 26, 2019, for failure to

                                  20   prosecute, and for failure to comply with the Court's Order of January 25, 2019. A case management

                                  21   conference is also scheduled for May 31, 2019, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 30, 2019

                                  24                                                  ______________________________
                                                                                      JOSEPH C. SPERO
                                  25                                                  Chief Magistrate Judge

                                  26
                                  27

                                  28
